 

 

Exhibit 10.6

Promissory Note

 

$22,500,000.00          August 8, 2016

 

UTSI Finance, Inc., a Michigan corporation (“Borrower”), hereby promises to pay
to the order of Crown Enterprises, Inc., a Michigan corporation (“Holder”), the
principal sum of $22,500,000.00 in lawful money of the United States of America
(the “Principal”), with interest on the Principal (“Interest”) as set forth in
this promissory note (the “Note”), to be paid in the manner set forth in this
Note.

 

Interest on the Principal outstanding under this Note shall accrue from August
8, 2016 (the “Effective Date”) and be due and payable at a fixed rate of 3.5%
per annum (the “Interest Rate”). Interest shall be calculated on the basis of a
360-day year consisting of twelve 30-day months.

 

Payment of the Principal and Interest shall be made to Holder at 12225 Stephens
Road, Warren, MI 48089 or at such other place as Holder may designate from time
to time in writing. Principal and Interest shall be due and payable in 120
consecutive monthly installments payable in arrears, with 120 payments in an
amount equal to $222,493.20, commencing and payable on September 15, 2016 and on
the first day of each month thereafter (each, a “Note Payment Date”) until
August 15, 2026. Borrower may prepay, at any time and in whole or in part, the
Principal and accrued Interest, without any premium or penalty.

 

If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to protect the security for its payment, or to enforce its
collection, or to represent the rights of Holder in connection with any loan
documentation, or to defend successfully against any claim, cause of action or
suit brought by Borrower against Holder, Borrower shall pay on demand all costs
of collection and litigation (including court costs), together with reasonable
attorneys’ fees on a time and charges basis.

 

Borrower waives protest, demand, presentment and notice of dishonor, and agrees
that this Note may be extended, in whole or in part, without limit as to the
number of such extensions, or the period or periods thereof, and without notice
to it and without affecting its liability thereon.

 

It is the intention of Holder and Borrower to comply strictly with all
applicable usury laws and, accordingly, in no event and upon no contingency
shall Holder ever be entitled to receive, collect, or apply as interest any
interest, fees, charges, or other payments equivalent to interest, in excess of
the maximum rate which Holder may lawfully charge under applicable statutes and
laws from time to time in effect. In the event that Holder receives, collects,
or applies as interest, any such excess, such amount which, but for this
provision, would be excessive interest, shall be applied to the reduction of the
principal amount of the indebtedness evidenced hereby. If the principal amount
of the indebtedness evidenced hereby, and all lawful interest thereon, is paid
in full, any remaining excess shall forthwith be paid to the Borrower, or other
party lawfully entitled thereto. All interest paid or agreed to be paid by the
Borrower shall, to the maximum extent permitted under applicable law, be
amortized, pro-rated, allocated and spread throughout the full period until
payment in full of the principal so that the interest hereon for such full
period shall not exceed the maximum amount permitted by applicable law. Any
provision hereof, or of any other agreement between Holder and Borrower, that
operates to bind, obligate, or compel the Borrower to pay interest in excess of
such maximum lawful contract rate shall be construed to require the payment of
the maximum rate only. The provisions of this paragraph shall be given
precedence over any other provision contained herein or in any other agreement
between Holder and Borrower that is in conflict with the provisions of this
paragraph.

 

This Note shall be governed and construed according to the laws of the State of
Michigan.

 

BORROWER:

 

UTSI Finance, Inc.

 

 

By:   /s/ Jeff Rogers                                        

Name: Jeff Rogers

Title: President

 

 

 